DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 10/9/2020.
Claims 1,3-7,9-13, 15-21 are subject to examination.  Claims 2, 8, 14 are cancelled. 
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 10, 12-13, 16, 18, 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehn et al. U.S. Patent Publication # 2014/0351015 (hereinafter Ehn) in view of Linden et al. U.S. Patent Publication # 2013/0332307 (hereinafter Linden) further in view of Song et al. U.S. Patent Publication # 2015/0089660 (hereinafter Song)
With respect to claim 1, Ehn teaches a gift sharing method performed at a server of social networking application (Paragraph 16, 18-20) having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, the method comprising, comprising: 
-receiving from a first user that is logged into the social networking application from a first mobile terminal (i.e. user register with the gifting system and user can sign into the gifting system via Facebook) (Paragraph 77, 17)

(ii) information about a to-be-shared gift (i.e. to-be- shared gift is money to be gifted and also second region which when selected causes information about the gift to be sent to the recipient) from the first user (i.e. from the gifting user) to the second user (i.e. recipient) (Paragraph 122, 123)
(iii) a gift sharing request from the first user to share the to-be-shared gift with the second user of the social networking application (i.e. the gifting user to change the amount of money to be gifted wherein the gifting user is given the option of increasing and decreasing the amount and gift can be given to Debby or another user) (Paragraph 123, 128)
(iv) multimedia data provided by the first user (i.e. list of gifts may be provided in the form of image) (Paragraph 113), the multimedia data including a video and/or audio clip recorded by the first user using the social networking application at the first mobile terminal (i.e. user providing personalized message which may be audio and/video message to the recipient which may be captured by sender’s device) (Paragraph 121)
-associating (i) the user identifier of the first user (i.e. Dobie X. Dobiansky)(Fig. 8B), the identifier of the second user (i.e. Debby doe) and the (ii) the information about the to-be-shared gift (i.e. money) with multimedia data (I.e. audio or video message along with gift image) (Paragraph 113, 121, 132-133); and according to the gift sharing request to form an association relationship (Paragraph 132-133, 137)
-generating a gift sharing instructions according to the association relationship  (i.e. user is presented with a GUI that allows to contribute to the gift)(Paragraph 113, 121, 132-133) 
-executing the gift sharing instruction (Paragraph 133-134) by sending a gift message to the second user at a second mobile terminal for displaying the gift message (paragraph 132-133, 137), wherein the second user is a friend of the first user on the social networking application prior to receiving 
Ehn does not teach using an instant messaging session window at the second mobile terminal.
Linden teaches executing the gift sharing instruction (Paragraph 20) by sending a gift message to the second user at a second mobile terminal for displaying the gift message (Fig. 1 element s100 and “all the messages from Amanda”) using an instant messaging window (i.e. instant messaging service) at the second mobile terminal (Fig.1, 4, 6) (paragraph 24, 46, 77).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Linden’s teaching in Ehn’s teaching to come up with using an instant messaging session window for displaying the gift message.  The motivation for doing so would be to notifying the recipient of the gift that is being sent by the sender, that the sender can instantaneously see the gift as well, the recipient can thank the sender for the gift.  
Ehn and Linden does not teach wherein both the first user and the second user are members of a chat session hosted by the social networking application, wherein gift message using an instant messaging window corresponding to the chat session at the second mobile terminal, wherein the second mobile terminal plays the multimedia data in the instant messaging session window and after the multimedia data is played, transfers the gift from the first user to the second user in response to an acceptance of the gift message in the instant messaging session window by the second user.
Song teaches wherein both the first user and the second user are members of a chat session hosted by the social networking application (Paragraph 88-90)(Fig. 35-36),  wherein gift message using an instant messaging window corresponding to the chat session at the second mobile terminal (Fig. 35)(Paragraph 88-90), wherein the second mobile terminal plays the multimedia data in the instant messaging session window and after the multimedia data (i.e. animation sequence for virtual teddy bear, 
With respect to claim 4, Ehn, Linden and Song teaches the method according to claim 1, Ehn further teaches wherein after the executing the gift sharing instruction, the method further comprises: providing a transparent layer on a gift message body of the gift message (i.e. Fig. 8R Martha message, and also write something on the wall)(Paragraph 121, 133), and displaying the multimedia data at the transparent layer (Fig. 8R) (Paragraph 133-134)
With respect to claim 6, Ehn, Linden and Song teaches the method according to claim 1, Ehn further teaches further comprising: determining whether the identifier of the first user has permission to share a personalized gift (Paragraph 73, 75, 139-140), and if the identifier of the user has the permission, obtaining the multimedia data (Paragraph 139-140), or if the identifier of the first user does not have the permission, prompting the user to enable the permission to share the personalized gift.
With respect to claim 7, Ehn teaches a server of social networking application comprising one or more processors, memory coupled to the one or more processors, and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the server to perform operations including: 

(i) an identifier of the first user (i.e. accessing and requesting and receiving user ID and user’s name and friend name) (Fig. 8b & 8E “Dobie X Dobjansky”)(Paragraph 66) and an identifier of a second user (Fig. 8g element 815 i.e. “Debbie Doe”) of the social networking application (Paragraph 98)
(ii) information about a to-be-shared gift(i.e. to-be- shared gift is money to be gifted and also second region which when selected causes information about the gift to be sent to the recipient) from the first user (i.e. from the gifting user) to the second user (i.e. recipient) (Paragraph 122, 123)
(iii) a gift sharing request from the first user to share the to-be-shared gift with a second user of the social networking application (i.e. the gifting user to change the amount of money to be gifted wherein the gifting user is given the option of increasing and decreasing the amount and gift can be given to Debby or another user) (Paragraph 123, 128)
(iv) multimedia data provided by the first user (i.e. list of gifts may be provided in the form of image) (Paragraph 113), the multimedia data including a video and/or audio clip recorded by the first user using the social networking application at the first mobile terminal (i.e. user providing personalized message which may be audio and/video message to the recipient which may be captured by sender’s device) (Paragraph 121)
-associating (i) the user identifier of the first user r (i.e. Dobie X. Dobiansky)(Fig. 8B), the identifier of the second user (i.e. Debby doe) and the (ii) the information about the to-be-shared gift (i.e. money) with multimedia data (I.e. audio or video message along with gift image) (Paragraph 113, 121, 132-133); and according to the gift sharing request to form an association relationship (Paragraph 132-133, 137)
-generating a gift sharing instructions according to the association relationship (i.e. user is presented with a GUI that allows to contribute to the gift)(Paragraph 113, 121, 132-133) 

Ehn does not teach using an instant messaging session window at the second mobile terminal.
Linden teaches -executing the gift sharing instruction (Paragraph 20) by sending a gift message to the second user at a second mobile terminal for displaying the gift message (Fig. 1 element s100 and “all the messages from Amanda”) using an instant messaging window (i.e. instant messaging service) at the second mobile terminal (Fig.1, 4, 6) (paragraph 24, 46, 77).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Linden’s teaching in Ehn’s teaching to come up with using an instant messaging session window for displaying the gift message.  The motivation for doing so would be to notifying the recipient of the gift that is being sent by the sender, that the sender can instantaneously see the gift as well, the recipient can thank the sender for the gift.  
Ehn and Linden does not teach wherein both the first user and the second user are members of a chat session hosted by the social networking application, wherein gift message using an instant messaging window corresponding to the chat session at the second mobile terminal, wherein the second mobile terminal plays the multimedia data in the instant messaging session window and after the multimedia data is played, transfers the gift from the first user to the second user in response to an acceptance of the gift message in the instant messaging session window by the second user.
Song teaches wherein both the first user and the second user are members of a chat session hosted by the social networking application (Paragraph 88-90)(Fig. 35-36),  wherein gift message using an 
With respect to claims 10, 12 respectively, it teaches same limitations as claims 4, 6 respectively, therefore rejected under basis.
With respect to claim 13, Ehn teaches non-transitory computer readable storage medium storing a plurality of programs that, when executed by one or more processors of a server of a social networking application, cause the server to perform operations including: 
-receiving from a first user that is logged into the social networking application from a first mobile terminal (i.e. user register with the gifting system and user can sign into the gifting system via Facebook) (Paragraph 77, 17)
(i) an identifier of the first user (i.e. accessing and requesting and receiving user ID and user’s name and friend name) (Fig. 8b & 8E “Dobie X Dobjansky”)(Paragraph 66) and an identifier of a second user (Fig. 8g element 815 i.e. “Debbie Doe”) of the social networking application (Paragraph 98)

(iii) a gift sharing request from the first user to share the to-be-shared gift with a second user of the social networking application (i.e. the gifting user to change the amount of money to be gifted wherein the gifting user is given the option of increasing and decreasing the amount and gift can be given to Debby or another user) (Paragraph 123, 128)
(iv) multimedia data provided by the first user (i.e. list of gifts may be provided in the form of image) (Paragraph 113), the multimedia data including a video and/or audio clip recorded by the first user using the social networking application at the first mobile terminal (i.e. user providing personalized message which may be audio and/video message to the recipient which may be captured by sender’s device) (Paragraph 121)
-associating (i) the user identifier of the first user r (i.e. Dobie X. Dobiansky)(Fig. 8B), the identifier of the second user (i.e. Debby doe) and the (ii) the information about the to-be-shared gift (i.e. money) with multimedia data (I.e. audio or video message along with gift image) (Paragraph 113, 121, 132-133); and according to the gift sharing request to form an association relationship (Paragraph 132-133, 137)
-generating a gift sharing instructions according to the association relationship  (i.e. user is presented with a GUI that allows to contribute to the gift)(Paragraph 113, 121, 132-133)  wherein the second user is a friend of the first user on the social networking application prior to receiving the gift from the first user (i.e. user is friends on Facebook before sending/receiving the gift) (abstract)(Paragraph 64, 66) and the multimedia data (i.e. user providing personalized message which may be audio and/video message to the recipient which may be captured by sender’s device) (Paragraph 121) is different from the gift (i.e. Fig. 8h elements 836-1, 836-2 or Fig. 8n element 840))(Paragraph 121)

Ehn does not teach using an instant messaging session window at the second mobile terminal.
Linden teaches -executing the gift sharing instruction (Paragraph 20) by sending a gift message to the second user at a second mobile terminal for displaying the gift message (Fig. 1 element s100 and “all the messages from Amanda”) using an instant messaging window (i.e. instant messaging service) at the second mobile terminal (Fig.1, 4, 6) (paragraph 24, 46, 77).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Linden’s teaching in Ehn’s teaching to come up with using an instant messaging session window for displaying the gift message.  The motivation for doing so would be to notifying the recipient of the gift that is being sent by the sender, that the sender can instantaneously see the gift as well, the recipient can thank the sender for the gift.  
Ehn and Linden does not teach wherein both the first user and the second user are members of a chat session hosted by the social networking application, wherein gift message using an instant messaging window corresponding to the chat session at the second mobile terminal, wherein the second mobile terminal plays the multimedia data in the instant messaging session window and after the multimedia data is played, transfers the gift from the first user to the second user in response to an acceptance of the gift message in the instant messaging session window by the second user.
Song teaches wherein both the first user and the second user are members of a chat session hosted by the social networking application (Paragraph 88-90)(Fig. 35-36),  wherein gift message using an instant messaging window corresponding to the chat session at the second mobile terminal (Fig. 35)(Paragraph 88-90), wherein the second mobile terminal plays the multimedia data in the instant messaging session window and after the multimedia data (i.e. animation sequence for virtual teddy bear, virtual kiss) is played (Paragraph 88), transfers the gift from the first user to the second user in response to an acceptance of the gift message in the instant messaging session window by the second user (i.e. 
With respect to claims 16, 18 respectively, it teaches same limitations as claims  4, 6 respectively, therefore rejected under basis.
With respect to claim 19, Ehn, Linden and Song teaches the method of claim 1, but Ehn further teaches wherein the to-be-shared gift is money (Paragraph 123).
With respect to claim 20, Ehn, Linden and Song teaches the method of claim 1, but Linden further teaches wherein the instant messaging window is session window for a two-person session ( Fig. 6 Kat S sending three cupcakes, and Jim says “Thank you Kat!))(Fig. 1 the messages from Amanda)(Paragraph 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Linden’s teaching in Ehn’s teaching to come up with using an instant messaging session window for a two-person session.  The motivation for doing so would be to privately notifying the recipient of the gift that is being sent by the sender, that the sender can instantaneously see the gift as well, the recipient can thank the sender for the gift.  
Claims 3,5,9,11,15,17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehn et al. U.S. Patent Publication # 2014/0351015 (hereinafter Ehn) in view of Linden further in view of Song further in view of He et al. U.S. Patent Publication # 2013/0262992 (hereinafter He)

Ehn does not teach uploading the identifier of the user and the multimedia file to a server; and obtaining a multimedia identifier allocated by the server to the multimedia file.
He teaches uploading the identifier of the user and the multimedia file to a server (Paragraph 41, 40, 43); and obtaining a multimedia identifier allocated by the server to the multimedia file (Paragraph 41, 40, 43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement He’s teaching in Ehn, Linden and Song’s teaching to come up with uploading the identifier of the user and the multimedia file to a server and obtaining multimedia identifier allocated by the user to the file.  The motivation for doing so would be so the multimedia file can be shared with other users, therefore, other users can view/display the multimedia content (Paragraph 40).
With respect to claim 9, Ehn, Linden and Song teaches the server of the social networking application, according to claim 7, Ehn further teaches wherein the receiving multimedia data  provided by the first user comprises: receiving a real-time recorded multimedia file (Paragraph 121, 86)
Ehn does not teach uploading the identifier of the user and the multimedia file to a server; and obtaining a multimedia identifier allocated by the server to the multimedia file.
He teaches uploading the identifier of the user and the multimedia file to a server (Paragraph 41, 40, 43); and obtaining a multimedia identifier allocated by the server to the multimedia file (Paragraph 41, 40, 43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement He’s teaching in Ehn, Linden and Song’s teaching to come up with uploading the identifier of the user and the multimedia file to a server and obtaining multimedia identifier allocated by the user to the file.  The motivation for doing so would be so the multimedia file 
With respect to claim 5, 11, 17 Ehn teaches the method according to claim 4, but fails further teaches wherein after the displaying the multimedia data at the transparent layer, the method further comprises: displaying, at the transparent layer, a multimedia control configured to control playback of the multimedia data.
He teaches displaying, at the transparent layer, a multimedia control configured to control playback of the multimedia data (Paragraph 41, 43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement He’s teaching in Ehn, Linden and Song’s teaching to come up with controlling playback of the multimedia data.  The motivation for doing so would be so the multimedia file can be shared with other users, therefore, other users can view/display the multimedia content according to their own speed/time.
Claims 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehn et al. U.S. Patent Publication # 2014/0351015 (hereinafter Ehn) in view of Linden et al. U.S. Patent Publication # 2013/0332307 (hereinafter Linden) further in view of Song further in view of Solomon et al. U.S. Patent Publication # 2010/0138341 (hereinafter Solomon)
With respect to claim 21, Ehn, Linden and Song teaches the method of claim 1, but Linden further teaches wherein the instant messaging window is session window ( Fig. 6 Kat S sending three cupcakes, and Jim says “Thank you Kat!))(Fig. 1 the messages from Amanda) (Paragraph 24) but does not teach group session.  
Solomon teaches wherein the instant messaging window is a group session (Paragraph 20,25-26).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Solomon’s teaching in Ehn, Linden and Song’s teaching to come up with using an instant messaging session window for a group session.  The motivation for doing so would .  
Response to Arguments
Applicant's arguments with respect to the amended limitations filed 6/12/2020 have been fully considered but deemed non-persuasive.
A).  Applicant states Linden does not teach “ gift message is not displayed in a chat session of an instant messaging session window”
Examiner respectfully disagrees with the applicant because in Paragraph 20, 24, 46, 77, Linden teaches executing the gift sharing instruction (Paragraph 20) by sending a gift message to the second user at a second mobile terminal for displaying the gift message (Fig. 1 element s100 and “all the messages from Amanda”) using an instant messaging window (i.e. instant messaging service) at the second mobile terminal (Fig.1, 4, 6) (paragraph 24, 46, 77).  Applicant states that in Fig. 1 S100, messages from Amanda do not contain any gifts.  Examiner would like to draw applicant’s attention to Fig. 1 s150, wherein Sam just sent Jim a cupcake to say congratulations (i.e. displaying gift message of congratulations) in the instant messaging window (Fig. 1 element Facebook instant messaging service).  The gift message (i.e. congratulations) is displayed in the chat session (i.e. Facebook instant messaging service)(Fig. 1 element 150).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Linden’s teaching in Ehn’s teaching to come up with using an instant messaging session window for displaying the gift message.  The motivation for doing so would be to notifying the recipient of the gift that is being sent by the sender, that the sender can instantaneously see the gift as well, the recipient can thank the sender for the gift.  
B).  Applicant states Song does not teach “wherein the second user is a friend of the first user on the social networking application prior to receiving the first from the first user”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Reedy et al. U.S. Patent Publication # 2013/0042169 which teaches providing for a user to create an event lander page for a recipient wherein the system includes GUI for the user to include text, photo, audio, video and gift card to send gift with a message.  This notification can be posted on the recipient’s social networking homepage.  This reference can also be replied upon to teach the amended claim limitations.  
B).  Toomer et al. U.S. Patent Publication # 2009/0094134 which teaches giving a stored value gift to a friend in social networking environment which maybe redeemed with one or more merchants.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL

Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453